  4:11-cr-03055-RGK-CRZ Doc # 94 Filed: 08/17/21 Page 1 of 1 - Page ID # 614




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:11CR3055

       vs.
                                                              ORDER
MARIO TREJO FLORES,

                    Defendant.


      Defendant filed an objection (Filing 93) to Plaintiff’s Notice of Intent to
Destroy Exhibits (Filing 92). Defendant states he is currently working on filing a §
2255 motion and he may need the exhibits to support his motion.

      IT IS ORDERED that Defendant’s motion for extension of time for when the
government destroys the exhibits in this case (Filing 93) is granted. Plaintiff shall
maintain custody of the exhibits in this case until September 1, 2022. The Clerk shall
provide a copy of this order to Plaintiff and Defendant at his last known address.

      Dated this 17th day of August, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
